25 F.3d 1041NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Michael Andre THOMPSON;  Harrison Lee Jones;  Gary WilliamBennicoff;  Briscoe Arthur Harris, II;  Mark J.Patterson;  Clifton Smith;  Shawn M.Reed, Plaintiffs Appellants,v.DIRECTOR, DEPARTMENT OF CORRECTIONS, et al, Defendant Appellee.
No. 94-6021.
United States Court of Appeals, Fourth Circuit.
Submitted April 19, 1994.Decided June 7, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T. S. Ellis, III, District Judge.  (CA-93-1509-AM).
Michael Andre Thompson, Harrison Lee Jones, Gary William Bennicoff, Briscoe Arthur Harris, II, Mark J. Patterson, Clifton Smith, Shawn M. Reed, Appellants Pro Se.
E.D.Va. AFFIRMED.
Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Thompson v. Director, Dep't of Corrections, No. CA-93-1509-AM (E.D. Va.  Dec. 2, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED